Citation Nr: 0511039	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  94-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied a total disability rating based on individual 
unemployability due to service-connected disability.  In June 
1998, May 1999, and October 2003, the Board remanded the 
matter for additional development of the evidence and due 
process considerations.


FINDINGS OF FACT

1.  Service connection is in effect for traumatic 
spondylolysis, rated as 60 percent disabling.

2.  The veteran's service-connected disability is not of such 
nature and severity as to prevent him from securing or 
following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability has not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2002 and May 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by subsequent supplemental 
statements of the case.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, service medical records are on file and the RO 
obtained all available post-service medical records 
identified by the veteran.  The RO further contacted the 
Social Security Administration and was advised that they had 
no records pertaining to the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded several VA medical examinations 
in connection with this claim.  The examination reports 
provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary, nor does the veteran so 
contend.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that he was 
medically discharged from service in January 1993 after he 
aggravated a preexisting low back disability.  

The following month, he submitted an application for VA 
compensation benefits, seeking service connection for a low 
back disability.  In connection with his claim, the veteran 
underwent VA medical examination in April 1993.  After 
reviewing the veteran's medical records, the examiner 
expressed the opinion that the veteran had traumatic 
spondylolysis at L2-3, which was incurred in service.

In an April 1993 rating decision, the RO granted service 
connection for traumatic spondylolysis at L2-3 and assigned 
an initial 20 percent rating.  The veteran duly appealed the 
RO's decision.

Subsequent VA clinical records show that the veteran was 
fitted with a custom TSLO brace in July 1993.  At a January 
1994 hearing, he testified that although he continued to wear 
the brace, he nonetheless experienced significant low back 
symptomatology which impacted on his daily life.  He 
indicated that he was a student and had trouble walking to 
classes and carrying his books.  He also indicated that he 
had missed time from school as a result of his low back 
disability.  

The veteran underwent VA medical examination in May 1994 at 
which he reported constant low back pain.  He indicated that 
he continued to wear a back brace.  After examining the 
veteran, the examiner indicated that it was his opinion that 
the veteran would likely require a low back fusion.  He 
stated that the veteran was not qualified to do any work at 
present, since he could not assume any position with comfort.

The veteran underwent VA medical examination in September 
1994.  Regarding vocational rehabilitation, the veteran 
indicated that he wanted to be a hairdresser.  The examiner 
noted that this occupation "might not" be the best choice 
for the veteran, but he could "possibly" perform that work 
with a spinal fusion.  At present, the veteran was considered 
totally disabled as a result of his spinal condition.

In April and October 1994 rating decisions, the RO assigned a 
temporary total rating under 38 C.F.R. § 4.30 from July 1, 
1993, to July 31, 1994, based on evidence that the veteran 
continued to wear a TSLO brace.  Effective August 1, 1994, 
the RO increased the rating for the veteran's low back 
disability to 40 percent.  

In February 1995, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disability.  He indicated that he had not 
worked since his separation from service and felt that nobody 
would hire him because of his back disability.  He further 
indicated that his back disability affected his schooling in 
that it negatively impacted his ability to study and get 
around. 

In a May 1995 rating decision, the RO determined that the 
veteran was not entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  He appealed the RO's decision.

In support of his appeal, the veteran submitted a May 1995 
letter from a VA physician who indicated that the veteran had 
a spondylolysis of the L2 vertebra which kept him totally 
disabled.

The veteran underwent VA medical examination in February 1996 
at which he reported significant intermittent pain in the low 
back, but denied any lower extremity radiculopathy.  It was 
noted that the veteran had worn a back brace since 1993, with 
no relief of his symptoms.  The veteran further indicated 
that he continued to work in hairdressing school and did not 
have any particular problems with his back at work, other 
than the baseline aching with certain positions.  The 
examiner noted that the veteran was not required to do 
particularly excessive amounts of bending, and so, in that 
sense, he was able to function fairly well at work, despite 
the chronic pain.  Given the veteran's chronic symptoms and 
lack of exacerbation with positions in hairdressing school, 
the examiner opined that the veteran's back condition would 
not prevent him from continuing to pursue that vocation.

The veteran presented to an April 1996 VA examination and 
related the history of his injury and subsequent treatment.  
The physical examination revealed that the veteran walked 
with slight antalgia.  His range of motion was noted as being 
flexion to 60 degrees, extension to 10 degrees, lateral 
bending to 30 degrees and lateral rotation to 20 degrees.  
There was tenderness over the mid lumbar spine mid line. 
Straight leg raise signs were negative.  Strength was intact, 
and deep tendon reflexes were slightly diminished in the 
lower extremities.  The examiner noted that the veteran had 
clear radiographic evidence of a traumatic disorder to the 
L2-3 level consistent with spondylolysis, but deferred a 
final determination as to the veteran's level of disability 
until the receipt of results of further diagnostic testing.

In a May 1996 addendum to that report, the examiner reported 
that the bone scan obtained to assess the current degree of 
active disease was "cold" at the area in question, 
indicating that the process was not active at that time 
either on the basis of instability, nonunion or degenerative 
change.  Specifically, there was no scintigraphic evidence of 
any abnormality whatsoever through the level of L1 through L5 
by report.  The examiner failed to provide an opinion as to 
the degree of industrial incapacity caused by the veteran's 
back disability.

A July 1996 chart extract included the physician's comment 
that the veteran had a long history of low back pain, with 
diagnostic evidence consistent with L2 spondylolysis.  The 
physician commented that he was "not sure how severe the 
[veteran's] pain [was] or whether there [were] secondary gain 
issues."  After discussion with other physicians, it was 
recommended that the veteran undergo pseudoarthrosis takedown 
and repair of spondylolysis with ICBG and wiring.  The 
veteran initially agreed to undergo the procedure, but then 
decided to forgo surgical treatment.

The veteran again underwent VA medical examination in June 
1997 at which the examiner noted that the veteran had been 
offered surgical fusion; however, that procedure had been 
postponed at his request.  The veteran reported that he was 
currently working as a hairdresser.  He reported daily pain 
in his back, made worse by changes in weather.  The examiner 
indicated that although the veteran was limited, he did not 
feel that the veteran was completely precluded from 
performing substantially gainful employment due to his back 
disability.  The examiner recommended that the veteran 
undergo the surgical procedure offered to him as he would 
continue to be limited in his abilities to perform gainful 
employment secondary to his back problem without significant 
intervention.

In August 1996, it was noted in a special report of training 
that the veteran had been successfully employed as a 
hairdresser for two months. He was considered to have 
successfully completed vocational rehabilitation.

In a June 1998 decision, the Board granted a 60 percent 
rating for the veteran's low back disability.  In a June 1998 
rating decision, the RO effectuated the Board's decision, 
assigning a 60 percent rating from August 1, 1994, the date 
the veteran's temporary total rating had expired.  

VA clinical records dated from March 1997 to February 2000 
show that the veteran sought treatment for several 
conditions.  These records are negative for complaints 
pertaining to his low back disability and note that the 
veteran was employed as a hairdresser.  

The veteran underwent VA medical examination in December 2000 
at which he reported consistent radiating back pain.  He 
complained of difficulty sleeping, lifting things, and 
stiffness.  The veteran indicated that his back disability 
limited him a lot in that he could only work 4 days weekly 
and had to sit while cutting hair.  After examining the 
veteran, the examiner characterized the veteran's disability 
as moderate.  Noting that the veteran was a hairdresser, the 
examiner indicated the veteran's low back disability could 
affect his work.  

VA clinical records, dated from November 2000 to November 
2002 show that the veteran sought treatment for several 
conditions.  Again, however, these records are negative for 
complaints pertaining to his low back disability and note 
that the veteran remained busy as a hairdresser.  

The veteran underwent VA medical examination in July 2003.  
He reported daily back pain, occasionally radiating to his 
buttocks.  He indicated that he took no medication for his 
back, as he did not want to have any side effects.  The 
veteran indicated that he had worked 40 to 45 hours weekly as 
a hairdresser for the past seven years and estimated that he 
missed one to two days monthly due to back pain.  He 
indicated that he enjoyed his work and wished to continue 
working as long as possible.  After examining the veteran and 
reviewing the claims folder, the examiner indicated that the 
veteran was in no distress and commented that the he appeared 
to be working well in his job as a hair stylist.  The 
examiner further indicated that it was his opinion that the 
veteran should continue to work as a hair stylist with the 
limitations and adaptations he has been using.  The examiner 
further noted that the veteran wondered why he needed the 
examination as he wanted to continue to work, seemed 
satisfied with his 60 percent disability rating, and did not 
seem to favor unemployability status.  


II.  Laws and Regulations

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2004).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

Nonetheless, a total disability rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2004).  

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2004).  In  evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

In this case, service connection is currently in effect for 
traumatic spondylolysis, rated as 60 percent disabling.  
Thus, the veteran's service-connected disability rating meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  

As set forth above, however, a total disability rating may 
only be assigned where the schedular rating is less than 
total but the veteran is nonetheless unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  Id.

In this instance, the evidence of record indicates that the 
veteran has trained, and consistently been employed, as a 
hairdresser for many years and is still employed in that 
capacity on a full-time basis.  Although the Board has 
considered the May 1994 and May 1995 opinions from VA 
examiners who indicated that the veteran was totally disabled 
due to his low back disability, the more recent and probative 
evidence of record consistently indicates that the veteran's 
service-connected disability does not prevent him from 
securing or following substantially gainful employment. 

For example, at a VA medical examination in February 1996, 
the examiner indicated that the veteran's back disability 
would not prevent him from continuing to pursue his career as 
a hair stylist.  At a VA medical examination in June 1997, 
the examiner indicated that although the veteran was limited, 
he did not feel that the veteran was completely precluded 
from performing substantially gainful employment due to his 
back disability.  Finally, at a VA medical examination in 
July 2003, the examiner indicated that the veteran was in no 
distress and commented that the he appeared to be working 
well in his job as a hair stylist.  The examiner further 
indicated that it was his opinion that the veteran should 
continue to work as a hair stylist with the limitations and 
adaptations he had been using.  Indeed, the examiner further 
noted that the veteran seemed satisfied with his 60 percent 
disability rating, and did not seem to favor unemployability 
status.  

The Board assigns great probative weight to these VA medical 
opinions, as they are shown to have been based on an 
examination of the veteran, as well as a review of his 
medical records, including the service medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiners 
also directly addressed the matter at issue and provided a 
rationale for the opinions offered.  It is also noted that 
these medical opinions appear to be consistent with the 
contemporaneous medical evidence of record, which is negative 
for treatment for a low back disability from March 1997 to 
November 2002.  

The Board is aware that the question in an unemployability 
case is whether the veteran is capable of performing the 
physical and mental acts required by employment, and not 
whether the veteran is indeed employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In this case, the most 
probative evidence reflects that although limited, the 
veteran is physically capable of continuing his employment as 
a hairdresser.  Thus, the Board finds that the veteran's 
service-connected disabilities do not impede his ability to 
maintain substantially gainful employment.  38 C.F.R. § 
4.16(a).  The Board notes, as well, that the veteran's 
position is full-time, and he is not marginally employed.

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disability precludes employment consistent with his 
education and work history.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


